Citation Nr: 1756577	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a kidney disorder and urinary tract infection.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC.

The case was previously before the Board in October 2015, at which time the Board determined that new and material evidence had been received to reopen the claim, and remanded the claim on the merits.  The case is returned for appellate review.  

Unfortunately, for the reasons described below, once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the service connection claims for recurrent kidney infections and urinary tract infections and a skin rash for VA examinations.  While the VA examinations were subsequently provided, further clarification is needed after review of the medical opinions.

The VA examination for the kidneys noted that the Veteran was treated for pyelonephritis while on active duty in the 1960s and currently had chronic kidney disease.  However, the examiner determined that the current kidney disease was unrelated to military service, because the Veteran did not have recurrent infections, such as kidney infections, chronic kidney stone or vesicoureteral reflux, chronic pyelonephritis, or anatomical abnormalities causing recurrent infections of the kidneys.  However, the Veteran has testified that he has had recurrent problems with his kidneys and urinary tract infections since service.  He is competent to make these assertions.  The examiner did not appear to give any consideration to these statements.  

Similarly, the Veteran's examination for urinary tract infections notes that the urinary tract infections are unrelated to service, because although the Veteran was treated for intercurrent infections of the urinary tract in service and has been treated for "occasional" urinary tract infections since service, he has not had recurrent or chronic infections of the urinary tract since service.  It is not clear how the examiner is distinguishing "occasional" with recurrent or chronic infections.  And again, the Veteran has stated that he has had recurrent urinary tract infections since service.  Symptoms associated with these types of infections can be identified by a lay person.

As for the examination for the skin condition, the VA examiner stated that unless she was given records showing treatment in service for a skin disorder, the Veteran's current skin disorder is less likely than not incurred in or caused by service.  This opinion, however, does not account for the Veteran's competent statements that he suffered skin problems in service and has continued to experience a skin disorder since service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant VA treatment records pertaining to the kidneys, urinary tract, and skin, including VA treatment records from Coatesville VAMC dating from June 2017 to present.  Document all responses received and notify the Veteran if the records are not found.

2.  Ask the Veteran to identify any pertinent private treatment he has received pertaining to the kidneys, urinary tract, and skin.  

3.  Following the completion of the above development, return the file to the examiner who provided the September 19, 2016 kidney and urinary tract examination.  If this examiner is unavailable, find a clinician of relevant experience to ascertain the origins or etiology of his kidney disability.  If necessary, an examination should be scheduled.  The VBMS file should be accessible to the examiner for review in conjunction with any examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his current kidney and urinary tract infections were caused by any event, disease, or injury in service, and/ or first manifested in service or within one year of separation from service.

The examiner should review any newly obtained medical records and the Veteran's competent statements that he has experienced continuous infections in the kidney and urinary tract in service and since service. The examiner also should provide an explanation for how one clinically distinguishes between occasional kidney and urinary tract infections, and recurrent infections.

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  Following the completion of the above development, return the file to the examiner who provided the September 19, 2016 skin examination.  If this examiner is unavailable, find a clinician of relevant experience to ascertain the origins or etiology of his skin disabilities.  If necessary, an examination should be scheduled.  The VBMS file should be accessible to the examiner for review in conjunction with any examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his current skin disabilities were caused by any event, disease, or injury in service to include Agent Orange exposure, and/ or first manifested in service or within one year of separation from service.

The examiner should review any newly obtained medical records and the Veteran's competent statements that he has experienced continuous skin disorders in service and since service. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If any of the benefits sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




